Citation Nr: 0714403	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-10 062	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1964 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO rating decision that 
denied service connection for a heart disorder, to include as 
secondary to service-connected diabetes mellitus, and for 
erectile dysfunction, to include as secondary to service-
connected diabetes mellitus.  

A September 2004 RO decision granted service connection and a 
noncompensable rating for erectile dysfunction, effective 
October 18, 2001.  Therefore, that issue is no longer on 
appeal.  

In January 2005, the Board remanded this appeal for further 
development.  In November 2006, the Board requested an 
independent medical expert opinion and such opinion was 
received in February 2007.  In March 2007, the Board 
requested further clarification of the February 2007 
independent medical expert opinion.  An addendum as to the 
February 2007 independent medical expert opinion was received 
in March 2007.  

The Board notes that an April 2003 RO decision denied service 
connection for a vision disorder, to include as secondary to 
service-connected diabetes mellitus.  The veteran filed a 
notice of disagreement in January 2004 as to that issue.  A 
statement of the case was issued in September 2004.  The 
record does not reflect that a timely substantive appeal has 
been submitted as to that issue.  Thus, the Board does not 
have jurisdiction over that claims.  38 C.F.R. §§ 20.200, 
20.202, 20.302.


FINDINGS OF FACT

In April 2007, prior to the promulgation of a decision in the 
appeal, the Board received notification from the veteran, 
through his authorized representative, that a withdrawal of 
this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran (or his or her representative) have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.




		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


